Name: Council Regulation (EEC) No 1571/92 of 16 June 1992 amending Regulation (EEC) No 2268/88 fixing, for the 1988 harvest, certain prices and the guaranteed maximum quantities in the tobacco sector
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 20 . 6. 92 Official Journal of the European Communities No L 166/7 COUNCIL REGULATION (EEC) No 1571/92 of 16 June 1992 amending Regulation (EEC) No 2268/88 fixing, for the 1988 harvest, certain prices and the guaranteed maximum quantities in the tobacco sector Whereas, pursuant to Article 176 of the Treaty, the Community's institutions are required to take the neces ­ sary measures to comply with a Judgment of the Court of Justice declaring an act void ; Whereas the Court's reasons for declaring the abovemen ­ tioned provisions void with respect to the Bright variety also apply to other varieties for which a maximum guaranteed quantity was fixed for the 1988 harvest ; whereas the provisions in question must therefore be repealed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (') and in particular Article 4 (5) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament (2), Whereas Council Regulation (EEC) No 2268/88 of 19 July 1988 fixing, for the 1988 harvest, the norm and intervention prices and the premiums granted to purcha ­ sers of leaf tobacco, the derived intervention prices for baled tobacco the reference qualities, the production areas and the guaranteed maximum quantities and amending Regulation (EEC) No 1975/87 (3) fixed the prices, premiums and maximum guaranteed quantities by variety and gorup of varieties for tobacco harvested in 1988 ; Whereas the Court of Justice, in its Judgment of 1 1 July 1991 in Case C-368/89, declared Council Regulation (EEC) No 2268/88 void in so far as it provides for a maximum guaranteed quantity for tobacco of the Bright variety harvested in 1988 ; HAS ADOPTED THIS REGULATION : Article 1 Article 3 (3) and Annex V to Regulation (EEC) No 2268/88 are hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 26 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 94, 28 . 4. 1970, p. 1 . Regulation as last amended by Regulation (EEC) No 1737/91 (OJ No L 163, 26. 6. 1991 , p. 11 ). (2) Opinion delivered on 12 June 1992 (not yet published in the Official Journal). (3) OJ No L 199, 26. 7. 1988, p. 20.